Case: 13-10061   Date Filed: 02/03/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-10061
                     ________________________

              D.C. Docket No. 1:11-cr-00410-RWS-RGV-1



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee
                                                               Cross Appellant,


                                    versus

HELEN E. HAMPTON,

                                                        Defendant - Appellant
                                                             Cross Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (February 3, 2014)
                Case: 13-10061       Date Filed: 02/03/2014       Page: 2 of 2


Before TJOFLAT, WILSON and RIPPLE,* Circuit Judges.

PER CURIAM:

       Appellant Helen Hampton was convicted for violations of 18 U.S.C. § 1709,

theft of mail matter by a Postal Service employee; 18 U.S.C. § 1512(c)(1),

attempting to conceal documents or other objects with the intent to impair their

availability for use in an official proceeding; and 18 U.S.C. § 1519, knowingly

altering or destroying a record, document, or other tangible object with intent to

impede the investigation of a United States agency. She appeals her conviction

and raises the following issues: (1) the District Court abused its discretion in its

jury charge regarding the elements of 18 U.S.C. § 1512; (2) the United States

failed to provide sufficient evidence to support Hampton’s conviction under each

of the three statutes; and (3) the District Court erred in denying Hampton’s motion

to suppress evidence and statements gathered by Office of Inspector General

agents on the night of November 30, 2010. After entertaining oral argument and

considering the parties’ briefs, we find no merit in the appeal and therefore her

convictions are affirmed.


              AFFIRMED.




* Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit, sitting by
designation.
                                               2